Citation Nr: 1718962	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  06-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a uterine fibroid disorder.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

A review of the record shows that further development is required as to the issues on appeal.  

With regard to the claim for service connection for a uterine fibroid disorder, the Board finds that the RO did not substantially complete the requisite development outlined in the Board's December 2014 remand directive.  The Veteran was provided with a VA examination to determine the nature and etiology of the claimed uterine fibroid disorder on May 9, 2016.  However, that examination and opinion was subsequently noted to be in error and to be disregarded by the examiner in a later addendum.  In a May 19, 2016, addendum, the same physician stated that the examination was to be disregarded as it was done in error.  The examiner's note to disregard that opinion did not provide a rationale why the examination was in error, or why to disregard the examination.  The Board notes that as it was the same physician, Dr. H. R., who conducted the examination and provided the opinion with regard to etiology.  Therefore, that the notation of error cannot be ignored, and that examination cannot be considered without clarification.  The Board finds an examination with a different examiner is needed.

A review of the record does not show any additional examinations or opinions regarding the Veterans uterine fibroid disorder.  Therefore, the Board finds that the RO has not substantially complied with the Board remand in providing the Veteran with an adequate examination for the claimed disability.  A remand by the Board confers on the Veteran the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the May 2016 VA examination was stated to be disregarded by the examiner, the Board finds that the development did not substantially accomplish directives of the previous remand, and thus further development is necessary for VA to fulfill the duty to the Veteran.

The Board notes that the matters of service connection for major depressive disorder, a cervical spine disability, and a knee disability, and increased rating claims for pes planus and urinary tract infections disabilities, remain pending at the RO.  The Board finds those matters are inextricably intertwined with the TDIU issue on appeal and must be developed prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the claims for service connection for a cervical spine disability; for increased ratings for pes planus and urinary tract infection disabilities; and to reopen service connection claims for psychiatric and knee disabilities.  Notify the Veteran and representative of any adverse decision and of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the claims file. 

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

3.  Schedule the Veteran for a VA examination addressing the Veteran's uterine fibroid disorder claim with a medical doctor examiner who has not previously conducted an examination of the Veteran.  All necessary examinations, tests, and studies should be conducted.  A complete rationale must be provided for all opinions offered, and the physician must consider and discuss the Veteran's lay statements regarding her symptomatology and the evidence of hematuria, urinary tract infections, pelvic pain, and fibroids.  The examiner must review the record, including service medical records and VA treatment records dated in the 1990s showing uterine fibroids, and offer opinion as to the following:

(a)  Is it at least as likely as not that uterine fibroids manifested during, or as a result of, active service?  The physician should consider the statements of record made by the Veteran and the inservice evidence of hematuria and pelvic pain and the evidence of fibroids in August 1994.

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that uterine fibroids were caused by service-connected urinary tract infections.

(c)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that uterine fibroids were aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected urinary tract infections.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

